                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

  CORRECT TRANSMISSION, LLC                      §
                                                 §
            Plaintiff,                           §
                                                 §
  v.                                             §       Case No. 20-cv-0670
                                                 §
  JUNIPER NETWORKS, INC.                         §       JURY TRIAL DEMANDED
                                                 §
            Defendant.                           §

                     COMPLAINT FOR PATENT INFRINGEMENT

       Correct Transmission, LLC (“Correct Transmission” or “Plaintiff”), by and

through its attorneys, for its Complaint for patent infringement against Juniper

Networks, Inc. (“Juniper” or “Defendant”), and demanding trial by jury, hereby

alleges, on information and belief with regard to the actions of Defendant and on

knowledge with regard to its own actions, as follows:

                            I.    NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting

from Defendant’s unauthorized use, sale, and offer to sell in the United States, of

products, methods, processes, services and/or systems that infringe Plaintiff’s United

States patents, as described herein.

       2.        Defendant manufactures, provides, uses, sells, offers for sale, imports,

and/or distributes infringing products and services, and encourages others to use its

products and services in an infringing manner, as set forth herein.




                                             1
         3.   Plaintiff seeks past and future damages and prejudgment and post-

judgment interest for Defendant’s infringement of the Asserted Patents, as defined

below.

                                   II.    PARTIES

         4.   Plaintiff Correct Transmission is a limited liability company organized

and existing under the law of the State of Delaware, with its principal place of

business located at 16192 Coastal Highway, Lewes, DE 19958.

         5.   Correct Transmission is the owner of the entire right, title, and interest

of the Asserted Patents, as defined below.

         6.   Juniper Networks, Inc. (“Juniper”), is a Delaware corporation with its

principal place of business at 1133 Innovation Way, Sunnyvale, California 94089.

Juniper may be served through its registered agent CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201. On information and belief, Juniper is

registered to do business in the State of Texas and has been since at least April 27,

2017.

         7.   Juniper conducts business operations within the Western District of

Texas in its facilities at 1120 South Capital of Texas Highway, Suite 120, First Floor,

Building 2, Austin, Texas 78746. Juniper has offices in the Western District of Texas

where it sells and/or markets its products, including an office in Austin, Texas.

                       III.   JURISDICTION AND VENUE

         8.   This is an action for patent infringement which arises under the patent

laws of the United States, in particular, 35 U.S.C. §§ 271, 281, 283, 284, and 285.




                                           2
      9.     This Court has exclusive jurisdiction over the subject matter of this

action under 28 U.S.C. §§ 1331 and 1338(a).

      10.    This Court has personal jurisdiction over Juniper in this action because

Juniper has committed acts within the Western District of Texas giving rise to this

action and has established minimum contacts with this forum such that the exercise

of jurisdiction over Juniper would not offend traditional notions of fair play and

substantial justice. Defendant Juniper, directly and/or through subsidiaries or

intermediaries (including distributors, retailers, and others), has committed and

continues to commit acts of infringement in this District by, among other things,

offering to sell and selling products and/or services that infringe the patents-in-suit.

Moreover, Juniper is registered to do business in the State of Texas, has offices and

facilities in the State of Texas, and actively directs its activities to customers located

in the State of Texas.

      11.    Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and

1400(b). Defendant Juniper is registered to do business in the State of Texas, has

offices in the State of Texas, and upon information and belief, has transacted business

in the Western District of Texas and has committed acts of direct and indirect

infringement in the Western District of Texas. Juniper maintains a regular and

established place of business in the Western District of Texas, including an office

located at 1120 South Capital of Texas Highway, Suite 120, First Floor, Building 2,

Austin, Texas 78746.




                                            3
                 IV.    COUNTS OF PATENT INFRINGEMENT

        12.   Plaintiff alleges that Defendant has infringed and continue to infringe

the following United States patents (collectively the “Asserted Patents”):

              United States Patent No. 6,876,669 (the “’669 Patent”) (Exhibit A)
              United States Patent No. 7,127,523 (the “’523 Patent”) (Exhibit B)
              United States Patent No. 7,283,465 (the “’465 Patent”) (Exhibit C)
              United States Patent No. 7,768,928 (the “’928 Patent”) (Exhibit D)
              United States Patent No. 7,983,150 (the “’150 Patent”) (Exhibit E)

                             COUNT ONE
                  INFRINGEMENT OF U.S. PATENT 6,876,669

        13.   Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

        14.   The ’669 Patent, entitled “PACKET FRAGMENTATION WITH

NESTED INTERRUPTIONS,” was filed on January 8, 2001 and issued on April 5,

2005.

        15.   Plaintiff is the assignee and owner of all rights, title and interest to the

’669 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

        16.   The ’669 Patent addresses problems in the prior art of fragmentation,

including that a prior art data transmission method “cannot stop until the entire

packet has been sent” “once the transmitter has begun sending fragments of a given

packet.” (col. 3, ll. 6-10). “Thus, the only way that a high-priority packet can be




                                            4
assured immediate transmission is by discarding any low-priority packets whose

transmission is in progress.” (col. 3, ll. 10-13).

       17.    The ’669 Patent provides a technical solution to prior art problems by

applying a “multi-priority approach,” which “allows the transmitter to stop sending

the low-priority packet in the middle, and then to complete the transmission after

high-priority requirements have been serviced.” Indeed, in a preferred embodiment,

any number of increasingly high-priority packets may interrupt transmission of

earlier commenced transmissions of lower-priority packets, using “nested” packet

interruptions, “without compromising the ability of the receiver to reassemble all of

the packets.” (col. 3, ll. 14-30).

Direct Infringement

       18.    Defendant, without authorization or license from Plaintiff, has been and

is directly infringing the ’669 Patent, either literally or equivalently, as infringement

is defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), importing, selling and offering for sale telecommunications equipment

that infringes one or more claims of the ’669 Patent. Defendant develops, designs,

manufactures, and distributes telecommunications equipment that infringes one or

more claims of the ’669 Patent. Defendant further provides services that practice

methods that infringe one or more claims of the ’669 Patent. Defendant is thus liable

for direct infringement pursuant to 35 U.S.C. § 271.             Exemplary infringing

instrumentalities include Juniper MX Series Routers, and all other substantially

similar products (collectively the “’669 Accused Products”).




                                             5
      19.    Correct Transmission names this exemplary infringing instrumentality

to serve as notice of Defendant’s infringing acts, but Correct Transmission reserves

the right to name additional infringing products, known to or learned by Correct

Transmission or revealed during discovery, and include them in the definition of ’669

Accused Products.

      20.    Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the manufacture, sale, offer for sale, importation, or distribution of Defendant’s

MX Series Routers.

      21.    Juniper’s MX Series Routers is a non-limiting example of a router that

meets all limitations of claim 15 of the ’669 Patent, either literally or equivalently.

      22.     The Juniper MX Series Router is configured for transmitting data over

a channel.




https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000597-en.pdf

      23.    The Juniper MX Series Router receives a first datagram for

transmission at a first priority.



                                           6
      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      link-fragmentation-interweaving-understanding.html




      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      link-fragmentation-interweaving-understanding.html


      24.    The Juniper MX Series Router is configured to receive a second

datagram for transmission at a second priority, higher than the first priority, before

the transmission of the first datagram is completed.


                                          7
      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      link-fragmentation-interweaving-understanding.html


      25.    The Juniper MX Series Router is configured to, responsive to receiving

the second datagram, decide to divide the first datagram into a plurality of fragments,

including a first fragment and a last fragment.




                                          8
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
sequenced-packet-fragment-drops-understanding.html




https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
sequenced-packet-fragment-drops-understanding.html


                                 9
      26.    The Juniper MX Series Router is configured to transmit the fragments

of the first datagram over the channel, beginning with the first fragment.




      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      sequenced-packet-fragment-drops-understanding.html


      27.    The Juniper MX Series Router is configured to transmit at least a

fragment of the second datagram over the channel before transmitting the last

fragment of the first datagram.




                                         10
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
fragmented-packet-queuing-understanding.html


      28.   The Juniper MX Series Router is configured wherein transmitting at

least the fragment of the second datagram comprises interrupting transmission of a

number of datagrams, including at least the first datagram, in order to transmit at

least the fragment of the second datagram, and adding a field to the fragment

indicating the number of datagrams whose transmission has been interrupted.




                                        11
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
fragmented-packet-queuing-understanding.html




https://www.juniper.net/documentation/en_US/junos/topics/topic-
map/security-interface-config-link-service-interface.html




                                 12
Willful Infringement

        29.   Defendant has had actual knowledge of the ’669 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        30.   Defendant has had actual knowledge of the ’669 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        31.   Defendant’s infringement of the patents-in-suit was either known or

was so obvious that it should have been known to Defendant.

        32.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’669 Patent. Defendant continued to commit

acts of infringement despite being on notice of an objectively high likelihood that its

actions constituted infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

        33.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

        34.   Defendant has induced and is knowingly inducing its distributors,

testers, trainers, customers and/or end users to directly infringe the ’669 Patent, with

the specific intent to induce acts constituting infringement, and knowing that the

induced acts constitute patent infringement, either literally or equivalently.




                                          13
      35.    Defendant has knowingly contributed to direct infringement by its

customers and end users by having imported, sold, and/or offered for sale, and

knowingly importing, selling, and/or offering to sell within the United States the

accused products which are not suitable for substantial non-infringing use and which

are especially made or especially adapted for use by its customers in an infringement

of the asserted patent.

      36.    Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, demonstrations, software and hardware specifications,

installation guides, and other forms of support that induce its customers and/or end

users to directly infringe ’669 Patent, including: Understanding Fragmented Packet

Queuing - TechLibrary - Juniper Networks; Understanding MLPPP and

Fragmentation-Maps - TechLibrary - Juniper Networks; Understanding MLPPP

Link Fragmentation and Interleaving - TechLibrary - Juniper Networks; and

Understanding MLPPP Link Fragmentation and Interleaving - TechLibrary -

Juniper Networks.

      37.    Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the ’669 Accused Products. The ’669 Accused Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’669 Patent, either literally or equivalently. Defendant knows and

intends that customers who purchase the ’669 Accused Products will use those




                                         14
products for their intended purpose.      For example, Defendant’s United States

website: https://www.juniper.net, instructs customers to use the ’669 Accused

Products in numerous infringing applications. Furthermore, Defendant provides

instructional videos on YouTube (https://www.youtube.com/user/JuniperNetworks

/videos), its website, and elsewhere providing instructions on using the ’669 Accused

Products. Defendant’s customers directly infringe the ’669 Patent when they follow

Defendant’s provided instructions on its website, videos, and elsewhere. Defendant’s

customers who follow Defendant’s provided instructions directly infringe claims of

the ’669 Patent.

      38.    In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the United

States market for Defendant’s infringing products. Defendant knows following its

instructions directly infringes claims of the ’669 Patent, including for example

Claim 1.

      39.    Juniper MX Series routers implement a method for transmitting data

over a channel.




                                         15
https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000597-en.pdf

       40.    Juniper MX Series routers receive a first datagram for transmission at

a first priority.




       https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
       link-fragmentation-interweaving-understanding.html


                                         16
      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      link-fragmentation-interweaving-understanding.html

      41.    Juniper MX Series routers receive a second datagram for transmission

at a second priority, higher than the first priority, before the transmission of the first

datagram is completed.




                                           17
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-link-

fragmentation-interweaving-understanding.html

      42.   Juniper MX Series routers, responsive to receiving the second datagram,

decide to divide the first datagram into a plurality of fragments, including a first

fragment and a last fragment.




      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      sequenced-packet-fragment-drops-understanding.html




                                        18
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-

sequenced-packet-fragment-drops-understanding.html

      43.   Juniper MX Series routers transmit the fragments of the first datagram

over the channel, beginning with the first fragment.




                                         19
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-

sequenced-packet-fragment-drops-understanding.html

      44.   Juniper MX Series routers transmit at least a fragment of the second

datagram over the channel before transmitting the last fragment of the first

datagram.




                                      20
https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-

fragmented-packet-queuing-understanding.html

      45.    In Juniper MX Series routers, transmitting at least the fragment of the

second datagram comprises interrupting transmission of a number of datagrams,

including at least the first datagram, in order to transmit at least the fragment of the

second datagram, and adding a field to the fragment indicating the number of

datagrams whose transmission has been interrupted.




                                          21
      https://www.juniper.net/documentation/en_US/junos/topics/concept/mlppp-
      fragmented-packet-queuing-understanding.html




https://www.juniper.net/documentation/en_US/junos/topics/topic-map/security-
interface-config-link-service-interface.html

      46.   As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such



                                        22
infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                              COUNT TWO
                   INFRINGEMENT OF U.S. PATENT 7,127,523

        47.    Plaintiff incorporates by reference the allegations in preceding

paragraphs 1-12 as if fully set forth herein.

        48.    The ’523 Patent, entitled “SPANNING TREE PROTOCOL TRAFFIC IN

A TRANSPARENT LAN” was filed on January 25, 2002 and issued on October 24,

2006.

        49.    Plaintiff is the assignee and owner of all rights, title and interest to the

’523 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

        50.    The ’523 Patent addresses problems in the prior art of local-area-

network (LAN) technology, including prior-art attempts to prevent problematic data-

packet-communication loops in transparent LAN services (TLS). Prior attempts were

“costly and difficult to maintain,” had “security and reliability drawbacks,” were

“excessively complex to configure,” and/or were largely theoretical, failing to account

for issues stemming from the “separation of provider and user domains.” (col. 4, l. 61

– col. 5, l. 15)

        51.    The ’523 Patent provides a solution to the prior art problems by

disclosing improved equipment and an improved method “for preventing loops in a



                                            23
TLS network.” (col. 5, ll. 63-64) In preferred embodiments, “STP [spanning tree

protocol] frames are sent through the same tunnels as the user traffic, but are

distinguished from the user data frames by a special STP label. Loop removal is

carried out in this way for each one of the TLSs, so that each TLS has its own loop-

free topology. Using this method, the TLS network operator is able to ensure that

there are no loops in the core network, irrespective of loops that users may add when

they connect their own equipment to the network.” (col. 6, ll. 2-9).

Direct Infringement

      52.     Defendant, without authorization or license from Plaintiff, has been and

is directly infringing the ’523 Patent, either literally or equivalently, as infringement

is defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), importing, selling and offering for sale methods, devices, and networks

infringing one or more claims of the ’523 Patent.        Defendant develops, designs,

manufactures, and distributes telecommunications equipment that infringes one or

more claims of the ’523 Patent. Defendant further provides services that practice

methods that infringe one or more claims of the ’523 Patent. Defendant is thus liable

for direct infringement pursuant to 35 U.S.C. § 271.             Exemplary infringing

instrumentalities include Juniper Networks’ EX2300 Multigigabit Ethernet

Switches, and all other substantially similar products (collectively the “’523 Accused

Products”).

      53.     Correct    Transmission      names      these    exemplary      infringing

instrumentalities to serve as notice of Defendant’s infringing acts, but Correct




                                           24
Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’523 Accused Products.

      54.    Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, importation, or distribution of

Defendant’s EX2300 Multigigabit Ethernet Switches.

      55.    Defendant’s EX2300 Multigigabit Ethernet Switches is a non-limiting

example of an ethernet switch that meets all limitations of claim 10 of the ’523 Patent,

either literally or equivalently.

      56.     Defendant’s EX2300 Multigigabit Ethernet Switches comprise a

communication device for operation as one of a plurality of label-switched routers

(LSRs) in a transparent local area network service (TLS), which includes a system of

label-switched tunnels between the label-switched routers (LSRs) through a

communication network, the TLS having at least first and second endpoints to which

first and second user equipment is connected so that the TLS acts as a virtual bridge

between the first and second user equipment.




                                           25
EX2300
The EX2300 Ethernet Switch delivers a compact, high-density, cost-effective
solution for small network environments where space and power are at a premium.

      https://www.juniper.net/us/en/products-services/switching/ex-series/




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf


      57.    Defendant’s EX2300 Multigigabit Ethernet Switches comprises one or

more ports, adapted to send and receive traffic via the label-switched tunnels.




                                         26
      EX2300 Multigigabit Ethernet Switch




      https://www.juniper.net/us/en/products-services/switching/ex-series/ex2300m/


      58.    Defendant’s EX2300 Multigigabit Ethernet Switches comprises a traffic

processor which is coupled to the one or more ports, and is adapted to transmit control

frames to the LSRs in the TLS via the label-switched tunnels, each control frame

comprising a control traffic label and a bridge protocol data unit (BPDU) in

accordance with a spanning tree protocol (STP), the control traffic label indicating to

the LSRs that the STP is to be executed by the LSRs without transmission of the

BPDU to the user equipment, wherein the traffic processor is further adapted, upon



                                          27
receiving the control frames, to process the BPDU, responsively to the control traffic

label, so as to remove loops in a topology of the TLS irrespective of the user

equipment.




        https://www.juniper.net/documentation/en_US/junos/topics/topic-
        map/spanning-tree-bpdu-protection.html#id-example-configuring-bpdu-
        protection-on-edge-interfaces-to-prevent-stp-miscalculations-on-non-els-ex-
        series-switches

Willful Infringement

        59.   Defendant has had actual knowledge of the ’523 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        60.   Defendant has had actual knowledge of the ’523 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        61.   Defendant’s risk of infringement of the patents-in-suit was either known

or was so obvious that it should have been known to Defendant.

        62.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’523 Patent. Defendant has thus had actual


                                          28
notice of the infringement of the ’523 Patent and acted despite an objectively high

likelihood that its actions constituted infringement of Plaintiff’s valid patent rights,

either literally or equivalently.

      63.    This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

      64.    Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’523 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

      65.    Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly importing,

selling, and/or offering to sell within the United States the ’523 Accused Products

which are not suitable for substantial non-infringing use and which are especially

made or especially adapted for use by its customers in an infringement of the asserted

patent.

      66.    Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, demonstrations, software and hardware specifications,

installation guides, and other forms of support that induce its customers and/or end

users to directly infringe ’523 Patent, including the EX2300 Multigigabit Ethernet

Switch Overview and Ethernet Switching Feature Guide for EX Series Switches.




                                          29
      67.    Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the accused products. The ’523 Accused Products are designed

in such a way that when they are used for their intended purpose, the user infringes

the ’523 Patent, either literally or equivalently. Defendant knows and intends that

customers who purchase the ’523 Accused Products will use those products for their

intended    purpose.     For    example,    Defendant’s   United    States   website:

https://www.juniper.net, instructs customers to use the ’523 Accused Products in

numerous infringing applications. Furthermore, Defendant provides instructional

videos on YouTube (https://www.youtube.com/user/JuniperNetworks/videos), its

website, and elsewhere providing instructions on using the ’523 Accused Products.

Defendant’s customers directly infringe the ’523 Patent when they follow Defendant’s

provided instructions on its website, videos, and elsewhere. Defendant’s customers

who follow Defendant’s provided instructions directly infringe claims of the ’523

Patent.

      68.    In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the United

States market for Defendant’s infringing products. Defendant knows following its

instructions directly infringes claims of the ’523 Patent, including for example Claim

1.




                                           30
      69.    Defendant’s customers who follow Defendant’s provided instructions

directly infringe the method of Claim 1 of the ’523 Patent.

      70.    Defendant instructs its customers to use its EX2300 Multigigabit

Ethernet Switches in a method for communication.




EX2300
The EX2300 Ethernet Switch delivers a compact, high-density, cost-effective
solution for small network environments where space and power are at a premium.

      https://www.juniper.net/us/en/products-services/switching/ex-series/




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf




                                         31
https://www.juniper.net/documentation/en_US/junos/information-

products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf

      71.   Defendant instructs its customers to use its EX2300 Multigigabit

Ethernet Switches to define a topology of a transparent local area network service

(TLS), comprising a system of label-switched tunnels between label-switched routers

(LSRs) through a communication network, the TLS having at least first and second

endpoints to which first and second user equipment is connected so that the TLS acts

as a virtual bridge between the first and second user equipment.




                                        32
https://www.juniper.net/documentation/en_US/junos/topics/topic-map/spanning-

tree-bpdu-protection.html#id-example-configuring-bpdu-protection-on-edge-

interfaces-to-prevent-stp-miscalculations-on-non-els-ex-series-switches




EX2300
The EX2300 Ethernet Switch delivers a compact, high-density, cost-effective
solution for small network environments where space and power are at a premium.

      https://www.juniper.net/us/en/products-services/switching/ex-series/




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf



                                         33
      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf


      72.    Defendant instructs its customers to use its EX2300 Multigigabit

Ethernet Switches to transmit control frames among the LSRs in the TLS via the

label-switched tunnels, each control frame comprising a control traffic label and a

bridge protocol data unit (BPDU) in accordance with a spanning tree protocol (STP),

the control traffic label indicating to the LSRs that the STP is to be executed by the

LSRs without transmission of the BPDU to the user equipment.




                                         34
https://www.juniper.net/documentation/en_US/junos/topics/topic-map/spanning-

tree-bpdu-protection.html#id-example-configuring-bpdu-protection-on-edge-

interfaces-to-prevent-stp-miscalculations-on-non-els-ex-series-switches




EX2300
The EX2300 Ethernet Switch delivers a compact, high-density, cost-effective
solution for small network environments where space and power are at a premium.

      https://www.juniper.net/us/en/products-services/switching/ex-series/




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf



                                         35
      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf

      73.    Defendant instructs its customers to use its EX2300 Multigigabit

Ethernet Switches, upon receiving the control frames at the LSRs, to process the

BPDU, responsively to the control traffic label, so as to remove loops in the topology

of the TLS irrespective of the user equipment.




                                         36
https://www.juniper.net/documentation/en_US/junos/topics/topic-map/spanning-

tree-bpdu-protection.html#id-example-configuring-bpdu-protection-on-edge-

interfaces-to-prevent-stp-miscalculations-on-non-els-ex-series-switches




EX2300
The EX2300 Ethernet Switch delivers a compact, high-density, cost-effective
solution for small network environments where space and power are at a premium.

      https://www.juniper.net/us/en/products-services/switching/ex-series/




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf




                                         37
      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/ex-series/ethernet-switching-vlans-ex-series.pdf

      74.    As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

                              COUNT THREE
                    INFRINGEMENT OF U.S. PATENT 7,283,465

      75.    Plaintiff incorporates by reference the allegations in preceding

paragraphs 1-12 as if fully set forth herein.

      76.    The ’465 Patent, entitled “HIERARCHICAL VIRTUAL PRIVATE LAN

SERVICE PROTECTION SCHEME” was filed on January 7, 2003 and issued on

October 16, 2007.

      77.    Plaintiff is the assignee and owner of all rights, title and interest to the

’465 Patent, including the right to recover for past infringements, and has the legal



                                          38
right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

      78.    The ’465 Patent addresses technical problems in the prior art of LAN

networks that may result from failures in network nodes. Existing failure protection

systems may use “backup point-to-point PWs between each edge node and an

additional core node. The backup PW connection is in addition to the standard PW

connection already existing between the edge node and another code node. Thus, if a

VC between an edge node and a core node fails, a backup ‘protection path’ through

another core node can be used to provide access between the edge node and the rest

of the network.” (col. 4, ll. 18-33). Such systems however suffer from “long period[s]

of traffic outage if a virtual connection fails between an edge node and a core node, or

if a code node fails. In most cases, initiation of failure protection depends on MAC

address aging and learning schemes, which are slow.” Id. Further, there are no

provisions for handling multiple failures at once and the need to handle both standard

connections (to edge nodes and other core nodes) and backup protection connections

(to edge nodes) complicates the design of the core nodes and the network as a whole.

Id.

      79.    The ’465 Patent “seeks to provide improved mechanisms for protection

from failure in virtual private networks (VPNs)” by using a network comprising

primary core nodes and standby core nodes having the same topology as a

corresponding primary core node which it protects. (col. 4, l. 50-col. 5, l. 39). “[I]f the




                                            39
primary core node fails, the remaining nodes in the network simply redirect all

connections from the failed primary core node to the corresponding standby core node.

Since the standby core node has the same topology as the failed primary core node,

the remaining nodes in the network do not need to re-learn MAC table addresses, and

are thus able to recover quickly from the failure. In addition, there is no need to clear

the MAC tables, so that packet flooding is reduced significantly.” Id.

Direct Infringement

      80.    Defendant, without authorization or license from Plaintiff, has been and

is directly infringing the ’465 Patent, either literally or equivalently, as infringement

is defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), importing, selling and offering for sale methods, devices, and networks

infringing one or more claims of the ’465 Patent.        Defendant develops, designs,

manufactures, and distributes telecommunications equipment that infringes one or

more claims of the ’465 Patent. Defendant further provides services that practice

methods that infringe one or more claims of the ’465 Patent. Defendant is thus liable

for direct infringement pursuant to 35 U.S.C. § 271.             Exemplary infringing

instrumentalities include Juniper Networks EX9200 Ethernet Switches, and all

other substantially similar products (collectively the “’465 Accused Products”).

      81.    Correct     Transmission      names      these    exemplary      infringing

instrumentalities to serve as notice of Defendant’s infringing acts, but Correct

Transmission reserves the right to name additional infringing products, known to or




                                           40
learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’465 Accused Products.

      82.    Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, importation, or distribution of

Defendant’s EX9200 Ethernet Switches.

      83.    Defendant’s EX9200 Ethernet Switches are non-limiting examples of

ethernet switches that meet all limitations of claim 1 of the ’465 Patent, either

literally or equivalently.

      84.     Defendant’s EX9200 Ethernet Switches are configured to comprise a

data communication network.




    https://www.juniper.net/us/en/products-services/switching/ex-series/ex9200/




                                           41
https://www.juniper.net/us/en/products-services/switching/ex-series/ex9200/




                                  42
      Use Case for Configuring MC-LAG on the Core for Campus

      Networks




      https://www.juniper.net/documentation/en_US/release-
      independent/nce/information-products/pathway-pages/nce/nce-145-mc-lag-ex-
      core-campus.pdf

      85.   Defendant’s EX9200 Ethernet Switches are configured to comprise a

plurality of primary virtual bridges, interconnected by primary virtual connections

so as to transmit and receive data packets over the network to and from edge devices

connected thereto.




                                        43
https://www.juniper.net/documentation/en_US/release-
independent/nce/information-products/pathway-pages/nce/nce-145-mc-lag-ex-
core-campus.pdf




                                44
      https://www.juniper.net/documentation/en_US/release-
      independent/nce/topics/concept/mf-architecture-network-configuration.html

      86.    Defendant’s EX9200 Ethernet Switches are configured to comprise a

plurality of backup virtual bridges, each such backup virtual bridge being paired with

a corresponding one of the primary virtual bridges and connected by secondary

virtual connections to the other primary virtual bridges.




                                         45
https://www.juniper.net/documentation/en_US/release-
independent/nce/information-products/pathway-pages/nce/nce-145-mc-lag-ex-
core-campus.pdf




                                46
      https://www.juniper.net/documentation/en_US/release-
      independent/nce/topics/concept/mf-architecture-network-configuration.html

      87.   Defendant’s EX9200 Ethernet Switches are configured wherein the

primary virtual connections define a respective primary topology image for each of

the primary virtual bridges, and wherein each of the backup virtual bridges is

connected to the other primary virtual bridges by secondary virtual connections that

are identical to the primary virtual connections of the corresponding one of the

primary virtual bridges, thus defining a respective secondary topology image that is

identical to the respective primary topology image of the corresponding one of the

primary virtual bridges.




                                        47
       https://www.juniper.net/documentation/en_US/release-
       independent/nce/topics/concept/mf-architecture-network-configuration.html

       88.      Defendant’s EX9200 Ethernet Switches are configured wherein each of

the primary and backup virtual bridges is adapted to maintain a respective

forwarding table, and to forward the data packets in accordance with entries in the

respective forwarding table, and wherein each of the backup virtual bridges is

adapted to periodically synchronize its forwarding table by copying contents of the

forwarding table of the corresponding one of the primary virtual bridges with which

it is paired.




                                          48
      https://www.juniper.net/documentation/en_US/release-
      independent/nce/information-products/pathway-pages/nce/nce-145-mc-lag-ex-
      core-campus.pdf




      https://www.juniper.net/documentation/en_US/release-
      independent/nce/information-products/pathway-pages/nce/nce-145-mc-lag-ex-
      core-campus.pdf

      89.   Defendant’s EX9200 Ethernet Switches are configured whereby upon a

failure of the corresponding one of the primary virtual bridges, each of the backup

virtual bridge forwards and receives the data packets over the network via the




                                        49
secondary virtual connections, in accordance with the synchronized forwarding table,

in place of the corresponding one of the primary virtual bridges.




                                         50
        https://www.juniper.net/documentation/en_US/release-
        independent/nce/information-products/pathway-pages/nce/nce-145-mc-lag-ex-
        core-campus.pdf

Willful Infringement

        90.   Defendant has had actual knowledge of the ’465 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        91.   Defendant has had actual knowledge of the ’465 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        92.   Defendant’s risk of infringement of the patents-in-suit was either known

or was so obvious that it should have been known to Defendant.

        93.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’465 Patent. Defendant has thus had actual

notice of the infringement of the ’465 Patent and acted despite an objectively high

likelihood that its actions constituted infringement of Plaintiff’s valid patent rights,

either literally or equivalently.

        94.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

        95.   Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’465 Patent, with the specific intent to encourage




                                          51
such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

      96.    Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly importing,

selling, and/or offering to sell within the United States the ’465 Accused Products

which are not suitable for substantial non-infringing use and which are especially

made or especially adapted for use by its customers in an infringement of the asserted

patent.

      97.    Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, demonstrations, software and hardware specifications,

installation guides, and other forms of support that induce its customers and/or end

users to directly infringe ’465 Patent, including the EX9200 Ethernet Switch

Overview, Configuring MC-LAG on EX9200 Switches in the Core for Campus

Networks, and Network Configuration.

      98.    Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the accused products. The ’465 Accused Products are designed

in such a way that when they are used for their intended purpose, the user infringes

the ’465 Patent, either literally or equivalently. Defendant knows and intends that

customers who purchase the ’465 Accused Products will use those products for their

intended    purpose.      For    example,        Defendant’s   United   States   website




                                            52
https://www.juniper.net, instructs customers to use the ’465 Accused Products in

numerous infringing applications. Furthermore, Defendant provides instructional

videos on YouTube (https://www.youtube.com/user/JuniperNetworks/videos), its

website, and elsewhere providing instructions on using the ’465 Accused Products.

Defendant’s customers directly infringe the ’465 Patent when they follow Defendant’s

provided instructions on its website, videos, and elsewhere. Defendant’s customers

who follow Defendant’s provided instructions directly infringe claims of the ’465

Patent.

      99.    In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the United

States market for Defendant’s infringing products.

      100.   As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

                            COUNT FOUR
                  INFRINGEMENT OF U.S. PATENT 7,768,928

      101.   Plaintiff incorporates by reference the allegations in preceding

paragraphs 1-12 as if fully set forth herein.

      102.   The ’928 Patent, entitled “CONNECTIVITY FAULT MANAGEMENT

(CFM) IN NETWORKS WITH LINK AGGREGATION GROUP CONNECTIONS”

was filed on July 11, 2006 and issued on August 3, 2010.



                                          53
      103.   Plaintiff is the assignee and owner of all rights, title and interest to the

’928 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

      104.   The ’928 Patent addresses problems in the prior art of Ethernet service

network maintenance, including that prior art CFM systems and techniques “cannot

detect certain malfunctions” because “[w]hen a certain network such as a local area

network (LAN) or a virtual-LAN (V-LAN) employs LAG interfaces, some of the

connectivity fault management functions as currently specified by the IEEE 802.1ag

Standard and ITU-T Recommendation Y.1731 cannot be utilized.” (col. 2, ll. 31-36).

When LAG interfaces are used, packets, which are forwarded from one entity to

another, are not sent via a known single fixed network link but via a set of aggregated

output links that comprise a single logical port or link. Id.         The packets are

distributed among the links and therefore “the path of each packet cannot be

predicted by the originating ME that initiates the CFM function. This could affect

the reception of reply messages and performance results such as frame delay

variation.” Id.

      105.   The ‘928 Patent provides a solution to the problems in the prior art by

providing “a system for implementing fault management functions in networks with

LAG connections which are devoid of the above limitations.” (col. 3, ll. 1-3).

Specifically, the ’928 Patent provides a technical solution to the problem by using a




                                          54
“maintenance entity operable in an Ethernet Connectivity Fault Management (CFM)

domain. The maintenance entity comprises a port definer module and a connection

configured to be connected to a group of aggregated links. The port definer module is

configured to examine a designated link of the group by forwarding at least one CFM

message via the designated link.” (col. 3, ll. 5-14). “The port definer module is

configured for allowing the separate examination of a designated link of the group of

LAG members. The examination is done by facilitating the forwarding of CFM

messages via the probed designated link.” (col. 6, ll. 20-33).

Direct Infringement

      106.   Defendant, without authorization or license from Plaintiff, has been and

is directly infringing the ’928 Patent, either literally or equivalently, as infringement

is defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), importing, selling and offering for sale methods, devices, and networks

infringing one or more claims of the ’928 Patent.        Defendant develops, designs,

manufactures, and distributes telecommunications equipment that infringes one or

more claims of the ’928 Patent. Defendant further provides services that practice

methods that infringe one or more claims of the ’928 Patent. Defendant is thus liable

for direct infringement pursuant to 35 U.S.C. § 271.             Exemplary infringing

instrumentalities include Juniper Networks ACX Series Universal Metro Routers

(including the ACX500 Router), and all other substantially similar products

(collectively the “’928 Accused Products”).




                                           55
      107.   Correct Transmission names this exemplary infringing instrumentality

to serve as notice of Defendant’s infringing acts, but Correct Transmission reserves

the right to name additional infringing products, known to or learned by Correct

Transmission or revealed during discovery, and include them in the definition of ’928

Accused Products.

      108.   Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the development, design, manufacture, sale, or distribution of Defendant’s ACX

Series Universal Metro Routers.

      109.   Defendant’s ACX Series Universal Metro Routers is a non-limiting

example of a router that meets all limitations of claim 22 of the ’928 Patent, either

literally or equivalently.

      110.      Defendant’s ACX Series Universal Metro Routers are configured to

execute a method for implementing connectivity fault management (CFM) functions

in a network.




      https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000397-en.pdf




                                         56
      https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000397-en.pdf


      111.   Defendant’s ACX Series Universal Metro Routers are configured to

connect first and second maintenance entities via a link aggregation group (LAG),

said LAG comprising a single logical link made up of a plurality of physical links




                                         57
      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/config-guide-network-interfaces/network-interfaces-
      ethernet.pdf


      112.   Defendant’s ACX Series Universal Metro Routers are configured to use

said first maintenance entity to select one of said physical links as a designated link

for forwarding a CFM message via a designated link of said LAG.




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/config-guide-network-interfaces/network-interfaces-
      ethernet.pdf




                                          58
      https://www.juniper.net/documentation/en_US/junos/topics/topic-map/oam-
      lfm-intro.html#id-understanding-ethernet-oam-link-fault-management-for-
      acx-series-routers


      113.   Defendant’s ACX Series Universal Metro Routers are configured to

verify the functioning of said designated link by analyzing the outcome of said

forwarding, each of said physical links being selectable as said designated link,

thereby to provide for examination as required for any physical link of said group

comprising said single logical link.




                                       59
        https://www.juniper.net/documentation/en_US/junos/information-
        products/pathway-pages/config-guide-network-interfaces/network-interfaces-
        ethernet.pdf




        https://www.juniper.net/documentation/en_US/junos/information-
        products/pathway-pages/config-guide-network-interfaces/network-interfaces-
        ethernet.pdf

Willful Infringement

        114.   Defendant has had actual knowledge of the ’928 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        115.   Defendant has had actual knowledge of the ’928 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        116.   Defendant’s risk of infringement of the patents-in-suit was either known

or was so obvious that it should have been known to Defendant.

        117.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’928 Patent. Defendant has thus had actual



                                           60
notice of the infringement of the ’928 Patent and acted despite an objectively high

likelihood that its actions constituted infringement of Plaintiff’s valid patent rights,

either literally or equivalently.

      118.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

      119.   Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’928 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

      120.   Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly importing,

selling, and/or offering to sell within the United States the ’928 Accused Products

which are not suitable for substantial non-infringing use and which are especially

made or especially adapted for use by its customers in an infringement of the asserted

patent.

      121.   Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, demonstrations, software and hardware specifications,

installation guides, and other forms of support that induce its customers and/or end

users to directly infringe ’928 Patent, including the Juniper Networks ACX Series




                                          61
Universal Metro Routers Data Sheet and Junos OS Ethernet Interfaces Feature

Guide for Routing Devices.

      122.   Defendant’s indirect infringement additionally includes marketing its

products for import by its customers into the United States. Defendant’s indirect

infringement further includes providing application notes instructing its customers

on infringing uses of the ’928 Accused Products. The ’928 Accused Products are

designed in such a way that when they are used for their intended purpose, the user

infringes the ’928 Patent, either literally or equivalently. Defendant knows and

intends that customers who purchase the ’928 Accused Products will use those

products for their intended purpose.      For example, Defendant’s United States

website: https://www.juniper.net, instructs customers to use the ’928 Accused

Products in numerous infringing applications. Furthermore, Defendant provides

instructional videos on YouTube (https://www.youtube.com/user/JuniperNetworks/

videos), its website, and elsewhere providing instructions on using the ’928 Accused

Products. Defendant’s customers directly infringe the ’928 Patent when they follow

Defendant’s provided instructions on its website, videos, and elsewhere. Defendant’s

customers who follow Defendant’s provided instructions directly infringe claims of

the ’928 Patent.

      123.   In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the United

States market for Defendant’s infringing products. Defendant knows following its




                                         62
instructions directly infringes claims of the ’928 Patent, including for example

Claim 22.

      124.   Defendant’s customers who follow Defendant’s provided instructions

directly infringe the method of claim 22 of the ’928 Patent.

      125.   Defendant instructs its customers to use its ACX Series Universal Metro

Routers (including the ACX500 Router) to implement connectivity fault management

(CFM) functions in a network.




      https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000397-en.pdf




                                          63
      https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000397-en.pdf


      126.   Defendant instructs its customers to use its ACX Series Universal Metro

Routers (including the ACX500 Router) to connect first and second maintenance

entities via a link aggregation group (LAG), said LAG comprising a single logical link

made up of a plurality of physical links.




                                            64
https://www.juniper.net/documentation/en_US/junos/information-products/pathway-

pages/config-guide-network-interfaces/network-interfaces-ethernet.pdf

      127.   Defendant instructs its customers to use its ACX Series Universal Metro

Routers (including the ACX500 Router) to use said first maintenance entity to select

one of said physical links as a designated link for forwarding a CFM message via a

designated link of said LAG.




      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/config-guide-network-interfaces/network-interfaces-
      ethernet.pdf




                                        65
      https://www.juniper.net/documentation/en_US/junos/topics/topic-map/oam-
      lfm-intro.html#id-understanding-ethernet-oam-link-fault-management-for-
      acx-series-routers


      128.   Defendant instructs its customers to use its ACX Series Universal Metro

Routers (including the ACX500 Router) to verify the functioning of said designated

link by analyzing the outcome of said forwarding, each of said physical links being

selectable as said designated link, thereby to provide for examination as required for

any physical link of said group comprising said single logical link.




                                          66
      https://www.juniper.net/documentation/en_US/junos/information-
      products/pathway-pages/config-guide-network-interfaces/network-interfaces-
      ethernet.pdf




https://www.juniper.net/documentation/en_US/junos/information-products/pathway-

pages/config-guide-network-interfaces/network-interfaces-ethernet.pdf

      129.   As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

                             COUNT FIVE
                  INFRINGEMENT OF U.S. PATENT 7,983,150

      130.   Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      131.   The ’150 Patent, entitled “VPLS FAILURE PROTECTION IN RING

NETWORKS” was filed on January 18, 2006 and issued on July 19, 2011.




                                           67
      132.   Plaintiff is the assignee and owner of all rights, title and interest to the

’150 Patent, including the right to recover for past infringements, and has the legal

right to enforce the patent, sue for infringement, and seek equitable relief and

damages.

Technical Description

      133.   The ’150 Patent addresses technical problems in the prior art of virtual

private networks, including that prior art failure protection mechanisms in bi-

directional ring networks “do not adequately protect against all failure scenarios that

may occur in a VPLS that is provisioned over the ring.” (col. 2, ll. 40-42).

      134.   The ’150 Patent provides a technical solution to the prior art problems

by providing “failure protection mechanisms that can respond to and overcome these

sorts of VPLS failure scenarios quickly and efficiently.” (col. 2, ll. 51-53).

      135.   The ’150 Patent discloses the use of standby connection termination

points (CTPs) in a virtual private LAN service. “Each CTP connects the respective

node to a network external to the ring network. In the absence of a network failure,

these standby CTPs are blocked. When a failure occurs, the nodes in the ring network

exchange topology messages and inform one another of the failure. Based on these

messages, the nodes may determine that the VPLS has been segmented. In this case,

the nodes choose one or more of the standby CTPs to be activated in order to overcome

the segmentation.” (col. 2, ll. 56-64).




                                            68
Direct Infringement

      136.   Defendant, without authorization or license from Plaintiff, has been and

is directly infringing the ’150 Patent, either literally or equivalently, as infringement

is defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), selling and offering for sale apparatus and methods infringing one or more

claims of the ’150 Patent.       Defendant develops, designs, manufactures, and

distributes telecommunications equipment that infringe one or more claims of the

’150 Patent. Defendant further provides services that practice methods that infringe

one or more claims of the ’150 Patent. Defendant is thus liable for direct infringement

pursuant to 35 U.S.C. § 271. Exemplary infringing instrumentalities include Juniper

EX Series Switches and Juniper QFX Series Switches, and all other substantially

similar products (collectively the “ ’150 Accused Products”).

      137.   Correct     Transmission      names      these     exemplary     infringing

instrumentalities to serve as notice of Defendant’s infringing acts, but Correct

Transmission reserves the right to name additional infringing products, known to or

learned by Correct Transmission or revealed during discovery, and include them in

the definition of ’150 Accused Products.

      138.   Defendant is liable for direct infringement pursuant to 35 U.S.C. § 271

for the use, manufacture, sale, offer of sale, importation, or distribution of

Defendant’s EX Series Switches and QFX Series Switches.




                                           69
      139.   Defendant’s EX Series Switches and QFX Series Switches are non-

limiting examples of switches that operate to meet all limitations of claim 1 of the

’150 Patent, either literally or equivalently.

      140.    Defendant’s EX Series Switches and QFX Series Switches are

configured to implement a method for communication over a bi-directional ring

network that includes nodes connected by spans of the ring network.




https://www.juniper.net/documentation/en_US/junos/topics/concept/interfaces-
ethernet-ring-protection-switching-overview.html


      141.   Defendant’s EX Series Switches and QFX Series Switches are

provisioned in a virtual private local area network service (VPLS) to serve users over

the bi-directional ring network, the VPLS comprising connection termination points

provisioned respectively on a plurality of the nodes so as to connect each of the

plurality of the nodes to a second network external to the ring network.




                                           70
https://www.juniper.net/documentation/en_US/junos/topics/example/interfaces-
ethernet-ring-protection-switching-ex-series.html#




https://www.juniper.net/documentation/en_US/junos/topics/example/interfaces-
ethernet-ring-protection-switching-ex-series.html#




                                       71
https://www.juniper.net/documentation/en_US/junos/topics/example/interfaces-
ethernet-ring-protection-switching-ex-series.html#

      142.   Defendant’s EX Series Switches and QFX Series Switches activate a

selected connection termination point, to establish a connection between the bi-

directional ring network and the second network.




https://www.juniper.net/documentation/en_US/junos/topics/task/configuration/ether
net-ring-protection-cli.html


      143.   Defendant’s EX Series Switches and QFX Series Switches are

configured so that as long as the nodes and spans are fully operational, all of the

connection termination points except the selected connection termination point are

maintained in a deactivated state, so that only the selected connection termination

point to the second network is active.




https://www.juniper.net/documentation/en_US/junos/topics/task/configuration/ether
net-ring-protection-cli.html


                                         72
https://www.juniper.net/documentation/en_US/junos/topics/task/operational/layer-2-
ethernet-oam-ring-protection-viewing-example-normal-conditions-mx-
solutions.html

      144.   Defendant’s EX Series Switches and QFX Series Switches are

configured to exchange messages among the nodes indicative of a failure in at least

two spans of the ring network causing a segmentation of the ring network and leading

to an isolation of a first node of the ring network from at least one second node of the

ring network.


                                          73
https://www.juniper.net/documentation/en_US/junos/topics/task/operational/layer-2-
ethernet-oam-ring-protection-viewing-example-failure-conditions-mx-solutions.html


      145.   Defendant’s EX Series Switches and QFX Series Switches are

configured to, responsively to the messages, activate at least one of the deactivated

connection termination points so as to overcome the segmentation and maintain

connectivity of the first node with the at least one second node of the ring network,

without creating a loop in the VPLS via the second network.




                                         74
https://www.juniper.net/documentation/en_US/junos/topics/task/operational/layer-2-
ethernet-oam-ring-protection-viewing-example-failure-conditions-mx-solutions.html

Willful Infringement

        146.   Defendant has had actual knowledge of the ’150 Patent and its

infringement thereof at least as of receipt of Plaintiff’s notice letter dated May 9,

2017.

        147.   Defendant has had actual knowledge of the ’150 Patent and its

infringement thereof at least as of service of Plaintiff’s Complaint.

        148.   Defendant’s risk of infringement of the patents-in-suit was either known

or was so obvious that it should have been known to Defendant.

        149.   Notwithstanding this knowledge, Defendant has knowingly or with

reckless disregard willfully infringed the ’150 Patent. Defendant has thus had actual

notice of the infringement of the ’150 Patent and acted despite an objectively high

likelihood that its actions constituted infringement of Plaintiff’s valid patent rights,

either literally or equivalently.


                                           75
      150.   This objective risk was either known or so obvious that it should have

been known to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant

to 35 U.S.C. §§ 284 and 285.

Indirect Infringement

      151.   Defendant has induced and is knowingly inducing its customers and/or

end users to directly infringe the ’150 Patent, with the specific intent to encourage

such infringement, and knowing that the induced acts constitute patent

infringement, either literally or equivalently.

      152.   Defendant has knowingly contributed to direct infringement by its

customers by having imported, sold, and/or offered for sale, and knowingly importing,

selling, and/or offering to sell within the United States the accused products which

are not suitable for substantial non-infringing use and which are especially made or

especially adapted for use by its customers in an infringement of the asserted patent.

      153.   Defendant’s indirect infringement includes, for example, providing data

sheets, technical guides, demonstrations, software and hardware specifications,

installation guides, and other forms of support, that induce its customers and/or end

users to directly infringe ’150 Patent. Defendant’s indirect infringement additionally

includes marketing its products for import by its customers into the United States.

Defendant’s indirect infringement further includes providing application notes

instructing its customers on infringing uses of the ’150 Accused Products. The ’150

Accused Products are designed in such a way that when they are used for their

intended purpose, the user infringes the ’150 Patent, either literally or equivalently.




                                          76
Defendant knows and intends that customers who purchase the ’150 Accused

Products will use those products for their intended purpose.             For example,

Defendant’s United States website https://www.juniper.net, instructs customers to

use the ’150 Accused Products in numerous infringing applications. Furthermore,

Defendant provides instructional videos on YouTube (https://www.youtube.com/user/

JuniperNetworks/ videos), its website, and elsewhere providing instructions on using

the ’150 Accused Products. Defendant’s customers directly infringe the ’150 Patent

when they follow Defendant’s provided instructions on its website, videos, and

elsewhere.   Defendant’s customers who follow Defendant’s provided instructions

directly infringe claims of the ’150 Patent.

      154.   In addition, Defendant specifically intends that its customers, such as

United States distributors, retailers and consumer product companies, will import,

use, and sell infringing products in the United States to serve and develop the United

States market for Defendant’s infringing products. Defendant knows following its

instructions directly infringes claims of the ’150 Patent, including claim 1.

      155.   Defendant’s customers who follow Defendant’s provided instructions

directly infringe the method of claim 1 of the ’150 Patent.

      156.   Defendant instructs its customers to use its EX Series Switches and

QFX Series Switches in a method for communication over a bi-directional ring

network that includes nodes connected by spans of the ring network.




                                          77
https://www.juniper.net/documentation/en_US/junos/topics/concept/interfaces-
ethernet-ring-protection-switching-overview.html

      157.   Defendant instructs its customers to use its EX Series Switches and

QFX Series Switches to provision a virtual private local area network service (VPLS)

to serve users over the bi-directional ring network, the VPLS comprising connection

termination points provisioned respectively on a plurality of the nodes so as to

connect each of the plurality of the nodes to a second network external to the ring

network.




https://www.juniper.net/documentation/en_US/junos/topics/example/interfaces-
ethernet-ring-protection-switching-ex-series.html#




                                        78
https://www.juniper.net/documentation/en_US/junos/topics/example/interfaces-
ethernet-ring-protection-switching-ex-series.html#




https://www.juniper.net/documentation/en_US/junos/topics/example/interfaces-
ethernet-ring-protection-switching-ex-series.html#


      158.   Defendant instructs its customers to use its EX Series Switches and

QFX Series Switches to activate a selected connection termination point, to establish

a connection between the bi-directional ring network and the second network.




                                         79
https://www.juniper.net/documentation/en_US/junos/topics/task/configuration/ether
net-ring-protection-cli.html


      159.   Defendant instructs its customers to use its EX Series Switches and

QFX Series Switches, as long as the nodes and spans are fully operational, to

maintain all of the connection termination points except the selected connection

termination point in a deactivated state, so that only the selected connection

termination point to the second network is active.




https://www.juniper.net/documentation/en_US/junos/topics/task/configuration/ether
net-ring-protection-cli.html




                                         80
https://www.juniper.net/documentation/en_US/junos/topics/task/operational/layer-2-
ethernet-oam-ring-protection-viewing-example-normal-conditions-mx-
solutions.html

      160.   Defendant instructs its customers to use its EX Series Switches and

QFX Series Switches to exchange messages among the nodes indicative of a failure

in at least two spans of the ring network causing a segmentation of the ring network

and leading to an isolation of a first node of the ring network from at least one second

node of the ring network.



                                          81
https://www.juniper.net/documentation/en_US/junos/topics/task/operational/layer-2-
ethernet-oam-ring-protection-viewing-example-failure-conditions-mx-solutions.html


      161.   Defendant instructs its customers to use its EX Series Switches and

QFX Series Switches, responsively to the messages, to activate at least one of the

deactivated connection termination points so as to overcome the segmentation and

maintain connectivity of the first node with the at least one second node of the ring

network, without creating a loop in the VPLS via the second network.




                                         82
https://www.juniper.net/documentation/en_US/junos/topics/task/operational/layer-2-
ethernet-oam-ring-protection-viewing-example-failure-conditions-mx-solutions.html

      162.   As a result of Defendant’s infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement, which by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

                                     V.    NOTICE

      163.   Correct Transmission has complied with the notice requirement of 35

U.S.C. § 287 and does not currently distribute, sell, offer for sale, or make products

embodying the Asserted Patents. This notice requirement has been complied with by

all relevant persons at all relevant times.

                               VI.    JURY DEMAND

      164.   Plaintiff demands a trial by jury of all matters to which it is entitled to

trial by jury, pursuant to FED. R. CIV. P. 38.




                                           83
                         VII.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment and seeks relief against

Defendant as follows:

            A.     That the Court determine that one or more claims of the Asserted
                   Patents is infringed by Defendant, both literally and under the
                   doctrine of equivalents;
            B.     That the Court determine that one or more claims of the Asserted
                   Patents is indirectly infringed by Defendant;
            C.     That the Court award damages adequate to compensate Plaintiff
                   for the patent infringement that has occurred, together with
                   prejudgment and post-judgment interest and costs, and an
                   ongoing royalty for continued infringement;
            D.     That the Court permanently enjoin Defendant pursuant to 35
                   U.S.C. § 283;
            E.     That the Court find this case to be exception pursuant to 35
                   U.S.C. § 285;
            F.     That the Court determine that Defendant’s infringements were
                   willful;
            G.     That the Court award enhanced damages against Defendant
                   pursuant to 35 U.S.C. § 284;
            H.     That the Court award reasonable attorneys’ fees; and
            I.     That the Court award such other relief to Plaintiff as the Court
                   deems just and proper.




                                        84
Dated: July 23, 2020        Respectfully Submitted,
                            /s/ E. Leon Carter
                            E. Leon Carter
                            lcarter@carterarnett.com
                            Texas Bar No. 03914300
                            Scott W. Breedlove
                            sbreedlove@carterarnett.com
                            State Bar No. 00790361
                            Joshua J. Bennett
                            jbennett@carterarnett.com
                            Texas Bar No. 24059444
                            Minghui Yang
                            myang@carterarnett.com
                            Texas Bar No. 24091486
                            CARTER ARNETT PLLC
                            8150 N. Central Expy, 5th Floor
                            Dallas, Texas 75206
                            Telephone No. (214) 550-8188
                            Facsimile No. (214) 550-8185
                            Bradley D. Liddle
                            (application for admission pending)
                            bliddle@carterarnett.com
                            Texas Bar No. 24074599
                            Monica Litle
                            (application for admission pending)
                            mlitle@carterarnett.com
                            Texas Bar No. 24102101
                            CARTER ARNETT PLLC
                            8150 N. Central Expy, 5th Floor
                            Dallas, Texas 75206
                            Telephone No. (214) 550-8188
                            Facsimile No. (214) 550-8185
                            ATTORNEYS FOR PLAINTIFF




                       85
